Exhibit 10.3

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of May 24,
2007 by and between Valassis Communications, Inc. (the “Corporation”) and Robert
L. Recchia (the “Executive”).

WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of March 18, 1992, as amended on January 2,
1996, January 3, 1997 and December 9, 1998, December 23, 1999, June 8,
2000, March 14, 2001, July 8, 2002, January 9, 2004 and January 11, 2005 (the
“Employment Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement to reflect an increase in the Executive’s Annual Base Salary and to
extend the term of employment thereunder.

NOW THEREFORE, in consideration of the above recitals, the parties hereto agree
as set forth below.

1. Section 1(b) of the Employment Agreement shall be amended to read in its
entirety as follows:

“The Employment Agreement shall commence on March 18, 1992 (the “Effective
Date”) and shall continue until the close of business on December 31, 2012.”

2. The first sentence of Section 3(a) of the Employment Agreement shall be
amended to read as follows:

“The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $390,000 effective
January 1, 2005 until June 30, 2007 which shall be adjusted to $500,000,
effective July 1, 2007.”

3. All other terms of the Employment Agreement shall remain in full force and
effect.

4. This instrument, together with the Employment Agreement, contains the entire
agreement of the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.

 

VALASSIS COMMUNICATIONS, INC. By:   /s/ Alan F. Schultz Name:   Alan F. Schultz
Title:  

Chief Executive Officer

/s/ Robert L. Recchia Robert L. Recchia